          Case 1:19-cv-00810-RBW Document 110 Filed 03/03/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER,

          Plaintiff,

          v.                                                       Civ. Action No. 19-810 (RBW)

 UNITED STATES DEPARTMENT OF JUSTICE,

          Defendant.



                               DEFENDANT’S STATUS REPORT

         Pursuant to the Court’s Minute Order dated February 13, 2020, Defendant U.S.

Department of Justice (“DOJ”), by and through undersigned counsel, respectfully submits this

Status Report.

         1.      The Court directed the parties to appear for a status conference on March 5, 2020,

“to discuss the status of the Department's production of the additional documents sought by

EPIC.”

         2.      On November 5, 2018, Plaintiff Electronic Privacy Information Center (“EPIC”)

submitted a Freedom of Information Act (“FOIA”) Request to the DOJ seeking seven categories

of records, including principally the Mueller Report.

         3.      Category 1 of EPIC’s FOIA request sought disclosure of the Mueller Report, as

well as any exhibits and supporting materials to the Mueller Report. See Compl. ¶ 43, Dkt. 1;

Joint Status Report, Dkt. 61 (striking the terms “drafts” and “outlines” from EPIC’s requests and

defining “supporting materials”). The Department produced the Mueller Report with FOIA

markings to Plaintiffs on May 6, 2019, and the parties’ cross-motions for summary judgment



                                                  1
        Case 1:19-cv-00810-RBW Document 110 Filed 03/03/20 Page 2 of 3



with respect to the Mueller Report are pending before the Court.

       4.      Categories 2 through 7 of EPIC’s FOIA request sought disclosure of other

documents concerning the Special Counsel’s Office. See Compl. ¶ 43, Dkt. 1; Joint Status

Report, Dkt. 61 (stating how EPIC agreed to narrow its requests).

       5.      On June 3, 2019, the DOJ completed a search for records responsive to Category

5 of EPIC’s FOIA Request. The DOJ also stated that no records responsive to Category 5 of

EPIC’s FOIA Request were located.

       6.      On August 8, 2019, the DOJ completed a search for records responsive to

Categories 1(b), 2, 3, 4, 6, and 7 of EPIC’s FOIA Request. The DOJ stated that it had identified

seventeen pages of records responsive to Category 2, and that it had identified four records

responsive to Category 4. DOJ stated that it was processing the records responsive to Category

2, and that all the records responsive to Category 4 were publicly available on DOJ’s website.

The DOJ also stated that no records responsive to Category 3, 6 , or 7 of EPIC’s FOIA Request

were located. The DOJ further stated that no additional records responsive to Category (1)(b)

were located outside of the appendices attached to the Mueller Report, which were provided to

EPIC on May 6, 2019.

       7.      On September 12, 2019, the DOJ produced four pages of records responsive to

Category 2 of EPIC’s FOIA Request and withheld 13 responsive pages of records in full.

       8.      On October 3, 2019, the DOJ notified EPIC that it had identified seven additional

pages of records responsive to Categories 1 and 2 of EPIC’s FOIA Request.

       9.      On October 10, 2019, the DOJ produced seven pages of records responsive to

Categories 1 and 2 of EPIC’s FOIA Request.

       10.     On October 10, 2019, EPIC requested that DOJ conduct an additional search for




                                                2
        Case 1:19-cv-00810-RBW Document 110 Filed 03/03/20 Page 3 of 3



records responsive to Category 6 of EPIC’s FOIA Request, and DOJ agreed to do so.

       11.    On February 6, 2020, DOJ informed EPIC that it had completed its additional

search for records responsive to Category 6 of EPIC’s FOIA Request, and that no records

responsive to Category 6 of EPIC’s FOIA Request were located.

       12.    Thus, DOJ’s production of the additional documents sought by EPIC is complete.



 Dated: March 3, 2020                              Respectfully Submitted,


                                                   ETHAN P. DAVIS
                                                   Principal Deputy Assistant Attorney
                                                   General
                                                   Civil Division

                                                   ELIZABETH SHAPIRO
                                                   Deputy Director
                                                   Federal Programs Branch


                                               By: /s/ Courtney D. Enlow
                                                  COURTNEY D. ENLOW
                                                  Trial Attorney
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street, N.W.
                                                  Room 12102
                                                  Washington, D.C. 20005
                                                  (202) 616-8467
                                                  courtney.d.enlow@usdoj.gov

                                                   Counsel for Defendant




                                              3
